Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 9/28/21. Claims 1-5, and 11-20 are pending. All claims except for claim 19 are amended. After careful consideration of the amendments and arguments the examiner finds them to be persuasive / moot in view of new grounds of rejection. This action is a Final Rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,11-20 are is/are rejected under 35 U.S.C. 103(a) as being anticipated by US Patent Publication to Rivera 2014/0039935 in view of US Patent Publication 2005/0283388 to Eberwine

As per claims 1, 11 and 16 Rivera discloses; A method of querying a status of an electronic insurance policy comprising:  receiving, by a user terminal, an inputted insurance policy number; Rivera (0159)
querying, by a user terminal, an initial status Rivera (0026 policy status, “not limited” according to applicant spec) and an operation flow set of the electronic insurance policy corresponding to the policy number when the policy number is a valid policy number, Rivera (0089) wherein the operation flow set comprises operation flows when a status of the electronic insurance policy is subsequently changed,  (0026, active or inactive, etc.) and wherein the operation flow comprises  an operation that whether the electronic insurance policy is paid, (0059 policy status) an operation that whether the insurer of the electronic insurance policy is changed, (0075) obtaining, by the user terminal, a mapped status subset according to a status total set to which the initial status belongs and a status that each operation flow in the operation flow set is mapped in the status total set, (see 112a, taken to be policy status, 0026,)
wherein the status total set comprises all statuses which the electronic insurance policy may experience; and displaying, by a display screen, Rivera (0026, 0027) the initial status of the electronic insurance policy and the obtained mapped status subset. Rivera(0026). Eberwine teaches what Rivera does not explicitly disclose; an operation that whether the electronic insurance policy is underwritten, and an operation that whether the electronic insurance policy is returned; (0011)
The motivation for the combination is because the insurance can be easily counterfeited, thus an online database is better for accuracy. (0004)






The method according to claim 1, wherein the method further comprises: obtaining by the user terminal a creation time (policy effective date fig. 2 item 24M 0090) of the pre-stored initial status of the electronic insurance policy (effective) and a creation time (policy effective date fig. 2 24M) of a stored operation flow; and correspondingly displaying the creation time of the operation flow 
(active/inactive 0090, taken to be effective date) and a status that the operation flow is mapped in the status total set, (0078 of applicant spec, this is just the status of the policy, 0090 paid/effective)
and correspondingly displaying by the user terminal the creation time of the initial status and the initial status.  (time when the policy was created per spec 0056 when the policy created, is closest definition, Rivera 0155 effective date) 


As per claims 3, 13, 18 Rivera discloses;
The method according to claim 1, wherein the step of receiving the inputted policy number comprises: scanning by the user terminal a barcode or a QR code carrying information of the policy number; and regarding by the user terminal a policy number identified in the barcode or the QR code as the inputted policy number.  Rivera (0141 barcode or QR)


As per claims 4, 14, 19 Rivera discloses;
The method according to claim 1, wherein the method further comprises: determining by the user terminal whether the operation flow set comprises a return; and obtaining by the user terminal the mapped status subset according to the status that each operation flow in the operation flow set is mapped in the status total set, when the operation 20flow set does not comprise the return.  Rivera( it’s not clear what a return is or not a return is, see 112(a) 0131 real time result 0159)

As per claims 5, 15, 20 Rivera discloses;
The method according to claim 1, wherein a status code indicating a corresponding status is preset for each status, and the status code is stored in the status total set; and the method further comprises: obtaining by the user terminal  mapped status subset of a mapped status code according to the status total set to which the status code of the initial status belongs and the status code that each operation flow in the operation flow set is mapped in the status total set; and displaying by the user terminal a mapped status represented by the status code in the obtained status subset.  Rivera (0139 status code, in applicant spec status code means underwritten, settled, paid, underwritten 0066 of applicant spec.)

Response to Arguments
Applicant filed an amendment on 9/28/21. Claims 1-5, and 11-20 are pending. All claims except for claim 19 are amended. After careful consideration of the amendments and arguments the examiner finds them to be persuasive / moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections under 35 U.S.C.  101 - moot in view of amendment.
Response to Non-Final Office ActionClaim Rejections under 35 U.S.C. & 112 – moot in view of amendment.

Claim Rejections under 35 U.S.C. & 102/103 
Claims 1-5, 11-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Publication to Rivera 2014/0039935. In view of the amendments, Applicants request reconsideration of the rejection. 


Claim 1 as amended recites 
"querying, by a user terminal, an initial status and an 
operation flow set of the electronic insurance policy corresponding to the policy number when the policy number is a valid policy number, wherein the operation flow set comprises operation flows when a status of the electronic insurance policy is subsequently changed, and wherein the operation flow comprises an operation that whether the electronic insurance policy is paid, an operation that whether the insurer of the electronic insurance policy is changed, an operation that whether the electronic insurance policy." 

These features are neither taught nor suggested by the applied art. 

Here in view of applicant amendment the examiner has offered further art to Eberwine rending applicant arguments generally moot.
78786791.1 Application No. 16/097,992 Docket No. 085097-607923Response to Non-Final Office Action 
Although Rivera relates to an insurance verification system, it does not discloses or teach specific kind of the operation flows for insurance policy and the kind of the status total set as recited in claim 1 as amended. 

Here the examiner does not agree with “status total set”. For one the specification is not clear as to this feature despite clarification.  As currently claimed “all statuses” … which the electronic policy may experience... could include payment history etc. as found in 0026-7 of Rivera. The “may include” leaves open various interpretations and is not a requirement but a feature. Also, the examiner cannot find a full list of what may be included in the specification.

The best the examiner can determine that this element is a status of the insurance policy. Rivera teaches this in 0026. If applicant is looking for history, 0026-27 also contains this type of information.  What is the total set and how does it differ from the asserted references? Applicant should further clarify total set within the scope of the support. 

Rivera therefore does not teach querying for such information or use of such information. 

Claims 1, 11,16 are argued for similar reasons. The dependent claims are not specifically argued.10 
78786791.1 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698